ACCEPTED
                                                                                01-15-00392-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          4/27/2015 11:38:31 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK
                    01-15-00392-CV
                NO.__________________

                                                              FILED IN
                                                       1st COURT OF APPEALS
                                                           HOUSTON, TEXAS
                IN THE COURT OF APPEALS
                                                       4/27/2015 11:38:31 AM
      FOR THE ______________ DISTRICT OF TEXAS
                                                       CHRISTOPHER A. PRINE
                       AT HOUSTON                               Clerk




                    In Re Hugh Larkin,
                          Relator



               Original Proceeding from the
    County Civil Court at Law #4 of Harris County, Texas
              Trial court Cause No. 1047713



RELATOR HUGH LARKIN’S PETITION FOR WRIT OF MANDAMUS




                                            Famose T. Garner
                                            SBN 24074252
                                            6201 Bonhomme Road, Suite 354-N
                                            Houston, Texas 77036
                                            famosegarner@gmail.com
                                            Phone: (832) 722-0881
                                            Fax: (713) 481-0205
                                            ATTORNEY FOR RELATOR




              ORAL ARGUMENT REQUESTED
                                   IDENTITY OF PARTIES AND COUNSEL

Under Texas Rule of Appellate Procedure 52.3(a), a complete list of all parties with the names and
addresses of all trial and appellate counsel follows:

Relator:

Hugh Larkin

Appellate and Trial Counsel for Relator:

Famose T. Garner
SBN 24074252
6201 Bonhomme Road, Suite 354-N
Houston, Texas 77036
famosegarner@gmail.com
Phone: (832) 722-0881
Fax: (713) 481-0205

Respondent:

Honorable Judge Roberta Lloyd
Harris County Judge
Civil County Court at Law Number 4, Harris County, Texas
201 Caroline, 7th Floor
Houston, Texas 77002

Real Parties in Interest:

Holly Rodriguez
Riverwalk Council of Co-Owners, Inc.

Trial Counsel for Real Parties in Interest:
Shawn Robert McKee
LAMBRIGHT & ASSOCIATES
2603 Augusta, Suite 1100
Houston, Texas 77057
srm@lambrightlaw.com
Attorneys for Riverwalk Council of Co-owners, Inc.

Richard Weaver
THE WEAVER LAW FIRM
1800 Bering Drive, Suite 305
Houston, Texas 77057
rweaver@weaverlawyers.com
Attorneys for Holly Rodriguez

                                                     i
                                                                               TABLE OF CONTENTS

LIST OF PARTIES AND COUNSEL . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT OF JURISDICTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

ISSUE PRESENTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

I.           The Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1

II.          Relator Asserted Privileges Against Discovery Requests by The Real Parties in Interest. . . . . . . . . . . . 1

III.         Relator Moves the Trial Court to Reconsider the March 18, 2015 Order
             Finding Relator Waived Privilege and Imposing Sanctions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

I.           Privilege Is Not Waived When Communications Concerning the Legal Issues of the
             Underlying Suit Are Shared Between Whitney Larkin, Acting Under a Valid Power of
             Attorney as Relator’s Representative, and Relator’s Attorney. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

II.          Relator’s Communications to Whitney Larkin, a Licensed Texas Attorney, Regarding the
             Legal Issues Concerning the Underlying Suit Does Not Constitute a Waiver of Privilege. . . . . . . . . 5

PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7

VERIFICATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10

APPENDIX

             January 9, 2015 Order Granting Defendant’s Motion to Compel
             Plaintiff’s Responses to Defendant’s Discovery Requests. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . Tab A

             Reporter’s Record of Hearing on Plaintiff’s Motion to Clarify
             Court’s January 9, 2015 Order. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . Tab B

             Reporter’s Record of Hearing on Defendant’s Motion for Sanctions. . . . . . . . . . . . . . . . . . . . . . . . . . Tab C

                                                                                                  ii
February 24, 2015 Letter Regarding Order Disagreement
and Signed February 27, 2015 Conditional Sanctions Order. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab D

March 18, 2015 Order Overruling Plaintiff’s Assertions of Privilege. . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab E

March 26, 2015 Plaintiff’s Motion for Reconsideration
of March 18, 2015 Order Overruling Plaintiff’s Assertions of Privilege. . . . . . . . . . . . . . . . . . . . . . . . . Tab F

April 15, 2015 Order Denying Plaintiff’s Motion for Reconsideration. . . . . . . . . . . . . . . . . . . . . . . . . . Tab G

Power of Attorney. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab H

Whitney Larkin’s Affidavit. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab I

In re McCall, 2002 Tex. App. LEXIS 9373 (Tex. App. El Paso June 20, 2002) . . . . . . . . . . . . . . . . . . . . Tab J

Text of TEX. R. EVID. 503. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tab K




                                                                           iii
                                                                        TABLE OF AUTHORITIES

CASES                                                                                                                                                                     PAGE(S)

Bhalli v. Methodist Hosp.,
        896 S.W.2d 207 (Tex. App.—Houston [1st Dist.] 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Braden v. Marquez,
      950 S.W.2d 191 (Tex. App.—El Paso 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Clark v. Ruffino,
        819 S.W.2d 947 (Tex. App.—Houston [14th Dist.] 1991, orig. proceeding) . . . . . . . . . . . . . . . . . . . . . 7

In re McCall,
       2002 Tex. App. LEXIS 9373 (Tex. App. El Paso June 20, 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4, 5

Intermedics, Inc. v. Grady,
       683 S.W.2d 842 (Tex. App.—Houston [1st Dist.] 1984, writ ref’d n.r.e.) . . . . . . . . . . . . . . . . . . . . . . . 4

Mellon Serv. Co. v. Touche Ross & Co.,
       17 S.W.3d 432 (Tex. App—Houston [1st Dist.] 2000, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Plummer v. Estate of Plummer,
     51 S.W.3d 840 (Tex. App.—Texarkana 1994, writ denied) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Roberts v. Healey,
       991 S.W.2d 873 (Tex. App.—Houston [14th Dist.] 1999, pet. denied) . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Stoner v. Massey,
       586 S.W.2d 843 (Tex. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Vinson & Elkins v. Moran,
       946 S.W.2d 381 (Tex. App.—Houston [14th Dist.] 1997, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Walker v. Packer,
      827 S.W.2d 833 (Tex. 1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STATUTES

TEX. R. EVID. 503(a)(5) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

TEX. R. EVID. 503(a)(2)(A) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 5

TEX. R. EVID. 503(b)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 7




                                                                                           iv
                                        STATEMENT OF THE CASE


       This petition for mandamus seeks to remedy violations of attorney client privilege that would

require the disclosure of privileged documents. This controversy arises in a civil matter concerning

a breach of contract and fiduciary duty resulting from the encroachment onto Relator’s property by the

Real Parties in Interest. Respondent is the Honorable Judge Roberta Lloyd, Judge of the County Civil Court

at Law No. 4 of Harris County, Texas. Relator seeks relief from the March 18, 2015 order overruling

discovery objections that were based on attorney-client privilege. The Judge reviewed the documents in

camera, and then ordered their disclosure. Relator also seeks relief from the April 15, 2015 order that

denied Relator’s Motion for Reconsideration confirming the previous order and imposing sanctions.

Respondent should be compelled to order that the materials are protected and privileged under Texas

Rule of Evidence 503.


                                      STATEMENT OF JURISDICTION

       This Court has jurisdiction to grant this petition for writ of mandamus under Section 22.221(b) of

the Texas Government Code because the orders of the trial court constitute a clear abuse of discretion that

impacts the rights of the parties to the proceedings below for which no adequate remedy exists by

ordinary appeal.




                                                     v
                                             ISSUE PRESENTED


       Whether the trial court abused its discretion in finding that communications with Whitney Larkin,

acting under a valid power of attorney as Hugh Larkin’s representative and a licensed attorney,

concerning legal issues waived privilege and in overruling Relator’s objections based on assertions of

privilege to discovery requests of the Real Parties in Interest.




                                                      vi
                                                STATEMENT OF FACTS1

I.      The Parties

        Relator, Hugh Larkin, is an individual residing in Harris County, Texas.                         Relator owns a

condominium located at 2300 Old Spanish Trial, Unit 2070, Houston, Texas                              77054.      Relator’s

daughter, Whitney Larkin, lives in the condominium. Relator executed a power of attorney to Ms.

Larkin to handle all affairs related to the condominium.2

        The Real Parties in Interest are Holly Rodriguez, an individual whose principal residence is 2300

Old Spanish Trail, Unit 2071, Houston, Texas 77054, (the adjacent unit) and Riverwalk Council of Co-

Owners, Inc., a Texas non-profit corporation organized under the laws of the State of Texas that is the

condominium association for Larkin’s and Rodriguez’ units.

II.     Relator Asserted Privileges Against Discovery Requests by The Real Parties in Interest.

        On May 16, 2014, Relator sued the Real Parties in Interest for breach of contract, breach of

fiduciary duty, trespass to try title, conversion, unjust enrichment, and promissory estoppel for removing

a firewall and encroaching onto Relator’s property. 3 (R. 1-81; 86-93.)                  On January 29, 2015, Relator

responded to discovery requests and asserted privileges to some of the requests. 4 On February 5, 2015,

Real Party in Interest Rodriguez filed a motion for sanctions. (R. 178-203.) At the February 24, 2015

hearing on the motion for sanctions, Rodriguez argued that communications between Whitney Larkin

and Hugh Larkin should not be privileged. (R. 204-30.) The trial court ordered Relator to produce a

privilege log and to deliver the documents for an in camera inspection, (R. 231-38.), which promptly


1
  The Relator’s Record in Support of this Petition for Writ of Mandamus is filed herewith. Each document of the record is
bookmarked. The Power of Attorney and Whitney Larkin’s Affidavit contained in the record are also attached as Appendix H
and I, respectively. References to the record herein are shown as “R. _” with the record page number following the “R.”
2
  Relator includes as part of the Appendix the executed Power of Attorney (Tab F).
3
  The Plaintiff’s Petition is still pending and presently set for trial on September 14, 2015. (R. 308.)
4
  Relator objected to Real Party in Interest Rodriguez’ discovery requests asserting that the responses were due outside the
discovery period. The trial court ordered the responses due on January 29, 2015. Real Party in Interest Rodriguez argued that
the January 5, 2015 Order overruled Relator’s asserted objections, which had not been asserted at the time of rendition of
the January 5, 2015 Order. Relator filed a Motion to Clarify the January 5, 2015 order. (R. 157-75.)
                                                                     1
occurred.5 On March 18, 2015, the trial court issued an order overruling all of Relator’s objections and

assertions of privilege because none of the communications were between Relator and his attorney of

record and Whitney Larkin was outside of the privilege. 6 (R. 240.)

III.    Relator Moves the Trial Court to Reconsider the March 18, 2015 Order Finding Relator Waived
        Privilege.

        On March 26, 2015, Relator moved for reconsideration of the trial court’s order finding that

Relator waived privilege and ordering Relator to produce the requested documents. (R. 241-306.) On

March 27, 2015, Real Party in Interest Rodriguez moved to compel the discovery and for sanctions

against Relator and Relator’s counsel.7 On April 15, 2015, the trial court affirmed the March 18, 2015

order and ordered Relator to produce the requested documents or be subject to sanctions for $500.00.

(R. 310.) This petition follows.

                                                       ARGUMENT

        Mandamus relief is appropriate because the trial court abused its discretion by overruling

Relator’s objections asserting privilege regarding communications between Relator, Relator’s agent

Whitney Larkin, and Relator’s attorney Phillip Silberman. Mandamus relief will lie when a trial court

clearly abuses its discretion and there is no adequate remedy on ordinary appeal. Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992). A trial court’s failure to correctly apply the law constitutes an abuse of

discretion that warrants mandamus relief. Id. at 839; see also Braden v. Marquez, 950 S.W.2d 191, 193-

94 (Tex. App.—El Paso 1997).

        To obtain a writ of mandamus, Texas law requires proof of “a legal duty to perform a

nondiscretionary act; a demand for performance and a refusal.” Stoner v. Massey, 586 S.W.2d 843, 846

(Tex. 1997). Here, Relator meets all three: (1) the trial court has a non-discretionary duty to apply the

5
  The Relator will provide these documents to the Court in a separate filing.
6
  Relator includes as part of the Appendix the March 18, 2015 Order (Tab E).
7
  Relator originally set his Motion for Reconsideration for April 22, 2015; however, Real Party in Interest Rodriguez set her
Motion for Sanctions on April 15, 2015. Therefore, Relator reset his Motion for Reconsideration to be heard the same day.
(R. 307.)
                                                               2
law to the facts, (2) Relator objected to Rodriguez’ discovery requests by properly asserting privilege and

requested that the trial court reconsider the order, and (3) the trial court refused Relator’s request by

entering an order requiring Relator to produce documents in response to discovery requests and

granting sanctions for $500.00 for Relator’s refusal to do so.

       This Petition is proper because Relator has no clear or adequate remedy other than mandamus

relief. Once privileged documents are produced, they cannot be retrieved. The production of those

documents cannot be undone. The Appellate Court cannot cure the trial court’s discovery error by

appeal after trial. Therefore, Relator seeks mandamus relief.

I.     Privilege is Not Waived When Communications Concerning the Legal Issues of the Underlying
       Suit are Shared Between Whitney Larkin, Acting Under a Valid Power of Attorney as Relator’s
       Representative, and Relator’s Attorney of Record.

       Mandamus relief is appropriate because the trial court abused its discretion by ordering the

production of communications between Relator’s agent, Whitney Larkin, and Relator’s attorney, Philip

Silberman. The attorney-client privilege attaches to confidential communication made to facilitate the

rendition of professional legal services to the client between a representative of the client and the

client's lawyer or a representative of the lawyer. See Tex. R. Evid. 503(b)(1). A “representative of the

client” is any person “having authority to seek legal services on behalf of the client or any person who

sends or receives confidential information for the purpose of obtaining or effectuating legal services on

behalf of the client.” See Tex. R. Evid. 503(a)(2)(A).

       Texas Rules of Evidence 503(a)(5) defines confidential communication as information “not

intended to be disclosed to third persons” unless the disclosure is made in furtherance of legal services

or the third person is necessary to transmit the communication on behalf of the client.

       A person with a power of attorney is covered with attorney-client privilege. In In re McCall, 2002

Tex. App. LEXIS 9373 (Tex. App. El Paso June 20, 2002), a stepdaughter sought discovery that the

stepmother claimed was covered by the attorney-client privilege. The trial court held that privilege only

                                                         3
attached to the stepmother’s communication and that the stepdaughter was outside of the privilege. Id.

at 6.   The Eighth District Court of Appeals granted mandamus and held that an attorney-client

relationship existed among the attorney, the stepmother, and the stepdaughter via a power of attorney.

Id. at 1. The stepdaughter had executed a power of attorney for her stepmother to perform business

transactions. Id. The stepmother consulted and retained an attorney on behalf of the stepdaughter for

certain legal services. Id. at 2. The stepdaughter ultimately severed the agency relationship with the

stepmother and subpoenaed legal invoices between the attorney and the stepmother. Id. The trial

court held that no attorney-client relationship existed between the stepdaughter and the attorney. Id.

at 3. The trial court also held that the invoices between the stepmother and the attorney were

protected from the stepdaughter under the attorney-client privilege. Id. The appellate court overruled

the trial court’s ruling that no attorney-client relationship existed and reasoned that the power of

attorney created an agency relationship between the stepdaughter and the stepmother. Id. at 4. The

court held that, because the stepmother was the stepdaughter’s agent, the attorney-client relationship

existed between the stepdaughter, stepmother, and any firm that the stepmother consulted in her

capacity as agent. Id. at 6.

        Like the parties in McCall, Relator executed a power of attorney for his daughter, Whitney Larkin,

to handle his business affairs regarding the property.         “A power of attorney creates an agency

relationship.” Id. at 5 (citing Plummer v. Estate of Plummer, 51 S.W.3d 840, 842 (Tex. App.—Texarkana

1994, writ denied). As Relator’s agent, Whitney Larkin is “authorized . . . to transact some business for

[Relator].” Id. at 4 (citing Bhalli v. Methodist Hosp., 896 S.W.2d 207, 210 (Tex. App.—Houston [1st Dist.]

1995). Relator named Whitney Larkin as his agent; therefore, Whitney Larkin had “actual authority . . .

to perform such acts as are necessary and proper to accomplish the purpose for which the agency was

created.” Id. at 5 (citing Intermedics, Inc. v. Grady, 683 S.W.2d 842, 847 (Tex. App.—Houston [1st Dist.]

1984, writ ref’d n.r.e.). Whitney Larkin is Relator’s representative.

                                                      4
       Because Whitney Larkin contacted and retained an attorney on behalf of Relator in her capacity

as his agent, “an attorney-client relationship was created between [Mr. Larkin] and any law firm that

[Ms. Larkin] consulted in her capacity as [his] agent.” Id. at 6. Similar to the parties in McCall whose

attorney-client privilege extended to the client’s representative, Relator’s attorney-client privilege

extends to Ms. Larkin. Relator shared communications with Ms. Larkin in furtherance of the subject

matter of this suit. Hence, as Relator’s agent, any communications shared with her or from her to an

attorney on Relator’s behalf is confidential and protected by the attorney-client privilege.

       Tex. R. Evid. 503(a)(2)(A) and applicable case law clarify that the attorney-client privilege extends

to Whitney Larkin as Relator’s agent and any communications between her and Relator and Relator’s

attorney of record remain privileged. Given that a power of attorney exists naming Whitney Larkin as

Relator’s agent and Whitney Larkin communicated with Relator and Relator’s attorney of record in her

capacity as Relator’s agent regarding matters directly related to this suit, all requested communications

are protected by the attorney-client privilege. The trial court abused its discretion in ordering Relator to

produce documents responsive to Real Party in Interest Rodriguez’ discovery requests and sanctions.


II.    Relator’s Communications to Whitney Larkin, a Licensed Texas Attorney, Regarding the Legal
       Issues Concerning the Underlying Suit Does Not Constitute a Waiver of Privilege.


       Mandamus relief is appropriate because the trial court abused its discretion by finding that

Relator waived privilege by discussing the disputed matter with Whitney Larkin, a licensed Texas

attorney. Relator’s communications with Whitney Larkin regarding the legal issues concerning this suit

are privileged because the parties’ intentions and conduct established an attorney-client relationship.

An attorney-client relationship may be created through contract or implied by the parties’ conduct.

Mellon Serv. Co. v. Touche Ross & Co., 17 S.W.3d 432, 437 (Tex. App—Houston [1st Dist.] 2000, no pet.).

For the relationship to be established, “the parties must explicitly or by their conduct manifest an


                                                     5
intention to create it.” Roberts v. Healey, 991 S.W.2d 873, 880 (Tex. App.—Houston [14th Dist.] 1999,

pet. denied). Relator solicited Whitney Larkin’s advice as an attorney regarding his property. Whitney

Larkin’s responses to Relator’s legal inquiries were based on her legal expertise and experience. Based

on the subject of their communications, Relator’s and Whitney Larkin’s communications are privileged

because they intended to create an attorney-client relationship.

           In Vinson & Elkins v. Moran, 946 S.W.2d 381, 405 (Tex. App.—Houston [14th Dist.] 1997, no pet.),

the Court held that an attorney-client relationship existed, based on the conduct of the parties, despite

their verbal assertions. The attorney and beneficiary agreed that Vinson & Elkins did not represent the

beneficiary, and the beneficiary retained other counsel. Id. at 404. However, the beneficiary and the

attorney for Vinson & Elkins conducted meetings and exchanged communications regarding the

disputed matter. Id. at 405. Even though the parties verbally disputed that there was an attorney-client

relationship, the Court held that the parties conducted themselves as though an attorney-client

relationship existed. Id. at 404-05. Because a client may have an attorney-client relationship with more

than one attorney, the Court held that the evidence legally and factually supported the existence of an

attorney-client relationship. Id. at 405.

           Similar to Vinson & Elkins, Relator and Whitney Larkin conducted meetings, and exchanged

communications regarding the disputed matter. Unlike the parties in Vinson & Elkins, Relator and

Whitney Larkin agreed that Whitney Larkin would represent him in matters related to the disputed

property. Relator requested that Whitney Larkin act on his behalf regarding all matters related to the

property. Whitney Larkin extensively assisted Relator with his responses to discovery requests. 8 She

also assisted the attorney of record with case strategy and litigation decisions. All communications

between Relator and Whitney Larkin regarding the matter were intended to be confidential and




8
    For example, Whitney Larkin helped draft the interrogatory responses. (R. 196.)
                                                                 6
privileged.9 Therefore, Relator and Whitney Larkin established an attorney-client relationship, both

express and implied, through their conduct and communications.

        No disciplinary rule expressly describes when an attorney-client relationship exists, but the

Preamble of a Lawyer’s Responsibilities to the Disciplinary Rules of Professional Conduct discusses the

various functions an attorney might perform when representing clients. Clark v. Ruffino, 819 S.W.2d
947, 949 (Tex. App.—Houston [14th Dist.] 1991, orig. proceeding). These functions include evaluating a

client's affairs and reporting about them to the client or to others. Id. Relator discussed issues

pertaining to the instant matter with Whitney Larkin. Relator solicited legal advice from Whitney Larkin,

and Whitney Larkin offered legal advice pertaining to Relator’s legal issues. Whitney Larkin’s actions

created an attorney-client relationship because she acted within her responsibilities as a licensed Texas

attorney, which establishes privilege for the communications between Relator and Whitney Larkin.

        Relator’s and Whitney Larkin’s conduct and communications created the existence of an

attorney-client relationship that attached to their confidential communications that were made to

facilitate the rendition of professional legal services to the client between a representative of the client

and the client's lawyer or a representative of the lawyer. See Tex. R. Evid. 503(b)(1). Therefore,

Relator’s communications with Whitney Larkin did not waive attorney-client privilege. The trial court

abused its discretion by finding that Relator waived privilege by discussing the disputed matter with

Whitney Larkin, a licensed Texas attorney.


                                                  PRAYER FOR RELIEF


        Relator has no adequate remedy other than mandamus, and is entitled to relief from respondent’s

actions. Relator respectfully requests that:

    1. This petition for writ of mandamus be filed and set for oral argument.

9
 Relator includes as part of the Appendix Whitney Larkin’s Affidavit filed in support of Relator’s Motion for Reconsideration
of the March 18, 2015 Order (Tab E).
                                                             7
2. Notice of filing of this petition and the date of oral argument be given to all parties.

3. Following the oral argument, this Court grant Relator a writ of mandamus directed to Respondent,

    Honorable Roberta Lloyd, commanding Respondent to vacate the orders of March 18, 2015, and

    April 15, 2015, entered in Cause No. 1047713, Hugh Larkin vs. Holly Rodriguez and Riverwalk Council

    of Co-Owners, Inc., in their entirety.

4. This Court grant such other and further relief to which Hugh Larkin, Relator, may be justly entitled.

                                                            Respectfully submitted,
                                                            /s/Famose T. Garner
                                                            Famose T. Garner
                                                            SBN 24074252
                                                            6201 Bonhomme Road, Suite 354-N
                                                            Houston, Texas 77036
                                                            famosegarner@gmail.com
                                                            Phone: (832) 722-0881
                                                            Fax: (713) 481-0205
                                                            Attorney for Relator Hugh Larkin




                                                    8
                                        CERTIFICATE OF SERVICE

        I certify that a true copy of the above Petition for Writ of Mandamus has been served to the
following parties on in compliance with Tex. R. App. P. 9.5(b) on April 27, 2015:

Respondent:

Honorable Judge Roberta Lloyd
Harris County Judge
Civil County Court at Law Number 4, Harris County, Texas
201 Caroline, 7th Floor
Houston, Texas 77002
Via Hand Delivery

Counsel for Real Parties in Interest:

Shawn Robert McKee
Shawn Robert McKee
LAMBRIGHT & ASSOCIATES
2603 Augusta, Suite 1100
Houston, Texas 77057
srm@lambrightlaw.com
Attorneys for Riverwalk Council of Co-owners, Inc.
Via Efile and Email

Richard Weaver
THE WEAVER LAW FIRM
1800 Bering Drive, Suite 305
Houston, Texas 77057
rweaver@weaverlawyers.com
Attorneys for Holly Rodriguez
Via Efile and Email


                                                                                /s/Famose T. Garner
                                                                                   Famose T. Garner




                                                     10
                                                               1

                                   Hearing February 18, 2015
 1                       REPORTER'S RECORD
                       VOLUME 1 OF 1 VOLUME
 2

 3                 TRIAL COURT CAUSE NO. 1047713

 4   HUGH LARKIN                 ) IN THE COUNTY CIVIL COURT
                                 )
 5   vs.                         ) AT LAW NUMBER FOUR (4)
                                 )
 6   HOLLY RODRIGUEZ &           )
     RIVERWALK COUNCIL OF        )
 7   CO-OWNERS, INC.             ) HARRIS COUNTY, T E X A S

 8

 9

10     PLAINTIFF'S MOTION TO CLARIFY JUDGE'S JANUARY 5,
                          2015, ORDER
11

12

13

14         On the 18thh day of February, 2015, the

15   following proceedings came on to be held in the

16   above-entitled and numbered cause before the

17   Honorable Roberta A. Lloyd, Judge Presiding, held in

18   Houston, Harris County, Texas.

19         Proceedings reported by computerized stenotype

20   machine.

21

22

23

24

25

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                             2

                                 Hearing February 18, 2015
 1                        APPEARANCES

 2   FAMOSE T. GARNER
     SBOT NO. 24074252
 3   Attorney at Law
     10101 Southwest Freeway, Suite 400
 4   Houston, Texas 77074
     Telephone: (832) 722-0881
 5   Fax: (713) 481-0205
     E-mail: Famosegarner@gmail.com
 6   Attorney for Plaintiff, Hugh Larkin

 7   JAMES HAMILTON FOLEY
     SBOT NO. 24059764
 8   The Weaver Law Firm
     1800 Bering Drive, Suite 305
 9   Houston, Texas 77057
     Telephone: (713) 572-4900
10   Fax: (713) 626-9708
     E-mail: Rweaver@weaverlawyers.com
11   Attorney for Defendant, Holly Rodriguez

12   SHAWN ROBERT MCKEE
     SBOT NO. 24049403
13   Lambright & Associates
     2603 Augusta, Suite 1100
14   Houston, Texas 77057
     Telephone: (713) 840-1515
15   Fax: (713_ 840-1521
     E-mail: Srm@lambrightlaw.com
16   Attorney for Defendant, Riverwalk Council of
     Co-Owners, Inc.
17

18

19

20

21

22

23

24

25

                      KAREN S. BERNHARDT, C.S.R.
                            (713) 368-6678
                                                                    3



 1                       CHRONOLOGICAL INDEX

 2                            VOLUME 1

 3     PLAINTIFF'S MOTION TO CLARIFY JUDGE'S JANUARY 5,

 4                           2015, ORDER

 5   February 18, 2015

 6                                                    PAGE   VOL.

 7   Adjournment   ...............................14          1

 8   Reporter's Certificate .....................15           1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                               4



 1                  THE COURT:    The record doesn't know

 2   who you are.

 3                  MR. GARNER:    My name is Famose Garner

 4   for the plaintiff.

 5                  MR. FOLEY:    James Foley for defendant

 6   Holly Rodriquez.

 7                  MR. MCKEE:    Shawn McKee for Defendant

 8   Riverwalk Council.

 9                  THE COURT:    Okeydoke.

10                  MR. GARNER:    Your Honor, before we get

11   started, will the Court take judicial notice of a

12   couple of pleadings filed in this case?

13                  THE COURT:    Just argue your motion,

14   please.

15                  MR. GARNER:    Yes, Your Honor.

16                  The Court issued an order that the

17   defendant was supposed to respond by a date certain.

18   The defendant responded -- I mean, the plaintiff --

19   the plaintiff responded to the defendant's written

20   discovery by a date certain -- the defendant asserts

21   that this Court had already overruled all objections

22   and assertions of privilege with that order.

23                  The way the order reads, it reads more

24   like it was granting -- I'll say granting a

25   protective order because the only relief that the

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                               5



 1   plaintiff asked for was to be able to respond by a

 2   date certain.   The objection was to the timeliness of

 3   the request for production.     There were no responses

 4   raised.   There were no objections to responses

 5   raised, no assertions of privilege raised in either

 6   the motion to compel or the response.     To overrule

 7   all those assertions that had not been raised yet

 8   would be granting relief; one, outside the scope of

 9   the motion; and two, would not allow the plaintiff

10   his due process rights to assert different levels of

11   privilege.

12                   So we would, therefore, ask the Court

13   if the Court would clarify if that was the relief

14   more along the terms of protective order rather than

15   overruling substantive objections and assertions of

16   privilege?

17                   THE COURT:    What do you have to say?

18                   MR. FOLEY:    I just read the motion

19   this morning.   There was an issue with having been

20   served with notice.   I checked the docket, found out

21   about it online, and contacted him yesterday.

22                   THE COURT:    Did you give him notice?

23                   MR. GARNER:    Yes, Your Honor.   In

24   fact --

25                   MR. FOLEY:    That being said, they had

                       KAREN S. BERNHARDT, C.S.R.
                             (713) 368-6678
                                                                  6



 1   one objection back in November, and it was that it

 2   was 30 days prior to trial.      And then, we filed our

 3   motion to compel.     Court granted it.   They overruled

 4   their single objection.      They were required to

 5   respond by the 29th.     Then they asserted all these

 6   brand new objection privileges.

 7                   THE COURT:     Did you answer any of

 8   them?

 9                   MR. GARNER:     Yes, Your Honor.     We

10   answered all the ones that did not delve into

11   privileged information or were objectionable.

12                   MR. FOLEY:     I have a motion for

13   sanctions set for next Wednesday that identifies

14   every single one of the responses --

15                   THE COURT:     How many did he answer?

16                   MR. FOLEY:     I would say probably, if I

17   had to guess, probably 25 percent of them.         Half of

18   them are nonresponsive.      I'll read one as an example.

19   "Please provide detailed description of the facts

20   asserted basis --"

21                   THE COURT:     You can read faster than

22   she can type.

23                   MR. FOLEY:     "Please provide a detailed

24   description of the facts that serve a --"

25                   THE COURT:     You're still --

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                 7



 1                    MR. FOLEY:    -- "Larkin's basis for

 2   requesting damages and punitive damages."

 3                    Ms. Rodriquez had committed several

 4   torts.    At the time defendant has essentially stolen

 5   space from the plaintiff.      She has done it in a way

 6   that's egregious, shocks the conscience."       That's

 7   just the standard nonresponsive answer I'm getting to

 8   discovery requests.

 9                    We're trying to figure out what their

10   complaint is.

11                    THE COURT:    Would you like to say

12   anything?

13                    MR. MCKEE:    Your Honor, I think the

14   order was pretty clear, and I think that plaintiff's

15   responses to discovery are at best pretty useless.

16   They have no substantive weight in them at all given

17   we're two weeks out from trial.

18                    MR. FOLEY:    Set for trial March 9th.

19                    MR. GARNER:    May I respond to two

20   things?

21                    THE COURT:    Uh-huh.

22                    MR. GARNER:    First, as far as service,

23   Your Honor, I move to --

24                    THE COURT:    He said he got service, so

25   let's move on.

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                                    8



 1                    MR. FOLEY:    We're moving past that.

 2                    MR. MCKEE:    We're here.

 3                    THE COURT:    Stop.     Stop.   So, I mean,

 4   they had to come here and ask me to enter an order

 5   making your client respond to discovery, and then it

 6   sounds like what percentage do you believe you

 7   responded to?

 8                    MR. GARNER:    Well, Your Honor, if I

 9   had to put a ballpark, it was about half.          The rest

10   of the -- I'll give you --

11                    THE COURT:    Okay.     The one he read,

12   the one he read that just asked, kind of, for give us

13   a ballpark of what damages you're seeking, I mean,

14   egregious is not a number.      Why didn't you answer

15   that?

16                    MR. GARNER:    Your Honor, the question

17   asked for what happened, not necessarily the numbers.

18                    THE COURT:    Can I see that again?

19                    MR. FOLEY:    Absolutely (tenders

20   document.)   Take a look at number two while you're at

21   it.

22                    THE COURT:    No.     The one that you

23   read.   I see.   I think that in looking at the

24   response that was used as an example of one of the

25   answers you did give, it says, "Give us some facts."

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                                    9



 1   I mean, they're entitled to at least a rudimentary

 2   sketch of what's the basis of this.         I mean, what are

 3   your claims based upon?      Facts?     And you just have

 4   said they're egregious, and there are a lot of torts.

 5   There are a lot of torts.      So why -- that doesn't

 6   help them.

 7                   MR. GARNER:     Yes, Your Honor.     But

 8   there were other requests that did narrate that

 9   answer.

10                   THE COURT:     Then why didn't you say,

11   "See response to question blah, blah"?

12                   MR. GARNER:     I did for some of them,

13   Your Honor.   I probably should have for that one as

14   well.

15                   MR. FOLEY:     Your Honor, another

16   example, I served seven interrogatories.         Number two

17   objects because --

18                   THE COURT:     I saw it.

19                   MR. FOLEY:     Exceeds minimum amount of

20   allowable interrogatories.      Turn to Texas Rules of

21   Civil Procedure.     That includes sub parts and lists.

22                   THE COURT:     That's okay.

23                   So here we are under 30 days out.

24                   MR. FOLEY:     Right.     Well, we do have a

25   motion for sanctions set next Wednesday which we're

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                                 10



 1   going to ask for the attorney's fees for showing up

 2   today as part of that motion.

 3                   THE COURT:     Well, I didn't prepare the

 4   order on the Motion to Compel.      I think that if a

 5   Motion to Compel is entered, Counselor, I think that

 6   it's presumed you're going to use your best faith

 7   efforts to answer questions that they're having to

 8   compel you to answer in the first place.      I'm not

 9   going to sit and take the time to count what

10   percentage.   You say 25.     You say 50.

11                   So at least half of them have gone

12   unanswered, which means now we're coming back for

13   another we're doing today.      So now we're having three

14   hearings on discovery.      The one question I've looked

15   at I don't believe is sufficient.      I don't believe

16   that's a sufficient answer.      I'll withhold judgment

17   on the others, but what has now happened is, by

18   virtue of this, we're not going to be able to keep

19   this trial date.     So that by the actions of your

20   client, now my docket is going to have to be adjusted

21   to accommodate somebody that has not complied with

22   just basic -- I mean -- I don't know why you thought

23   that was a good answer or he thought it was a good

24   answer, whomever.

25                   I would say that I think that the

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                     11



 1   order traditionally where I see orders on that in the

 2   future, if you think that I have signed orders in the

 3   past that have said, you know, that there are

 4   objections or they're late, that they've waived all

 5   objections and they must answer blah, blah, blah.           I

 6   don't think that that says that.       So I don't think

 7   that I really hold him accountable for that.          I can't

 8   say that I think that this is a good way to do this,

 9   and I really do not appreciate the fact that just to

10   get discovery that we're going to dance this dance

11   because it's costing everybody money.

12                     So what I would suggest is -- when is

13   the motion for sanctions set?

14                     MR. FOLEY:    I believe it's next

15   Wednesday.

16                     THE COURT:    Next Wednesday?   I would

17   suggest, Counsel, that between now and next

18   Wednesday -- I'll clarify that I don't think that the

19   order that was signed -- I don't think it waived all

20   the objections.     By the same token, I would say

21   between now and next Wednesday, I would get with them

22   and figure out what you can answer.

23                     MR. GARNER:    Yes, ma'am.

24                     THE COURT:    Particularly, with the

25   admissions at least admitted or denied.

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                               12



 1                   MR. FOLEY:    I don't think admissions

 2   were the main problem.

 3                   THE COURT:    I would get with them.

 4                   MR. FOLEY:    But, Your Honor, I would

 5   say the compel motion, the reason we didn't address

 6   privileges and all the other objections was because

 7   none of them was asserted.     There was only one

 8   objection.   So the order addresses, it says it

 9   overrules the objection.     There was one.

10                   THE COURT:    I understand.

11                   MR. FOLEY:    It's hard to address all

12   the ones he didn't want to assert at that time.

13                   THE COURT:    I guess what -- I'm not

14   saying -- look, I'm not trying -- I'm just saying, I

15   think that what people have done in the past is they

16   have anticipated.     And once somebody is compelled to

17   answer, they have anticipated -- possibly from past

18   experiences -- they have anticipated they might be

19   met when the answers come with a lot of objections or

20   claims.   And so they have prophylactically put in

21   this -- and by the way, and sometimes I sign it.

22   Sometimes I don't, depending on the nature of the

23   motion to compel.

24                   So I'm not saying I do it all the

25   time, but I just think on the face of it at this

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                    13



 1   point, the objection is overruled because you just

 2   objected to all the discovery because you said it was

 3   decided that we have a new trial.         It wasn't really

 4   inside because it reopened the Rules of Civil

 5   Procedure if I recall correctly.

 6                    MR. FOLEY:    Correct.     We asked for you

 7   to extend the discovery period.

 8                    THE COURT:    It's not extended.     Once I

 9   set -- once a new trial date is set, the rules say up

10   to 30 days before and that's the policy of this

11   Court.    It's opened up 30 days before.       I think I

12   wrote it in.

13                    MR. FOLEY:    I think it's in the order

14   that says that the discovery period is reopened and

15   that --

16                    THE COURT:    Oh, 30 days before the

17   trial date of this cause.      Boom.   So now guess what?

18   Now we're going to have to have a new trial date.

19   It's going to reopen it.      Here we go.

20                    MR. MCKEE:    May I interject slightly?

21                    THE COURT:    Yeah.

22                    MR. MCKEE:    To the extent it took more

23   than 30 days for them to provide responses to the

24   discovery that was previously filed, wouldn't those

25   objections all have been overruled by operation of

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                                14

                                       Reporter's Certificate
                                            February 18, 2015
 1   law anyway?

 2                   THE COURT:    I don't want to go to

 3   that.   I've done what I can do today, which I don't

 4   think it was a blanket -- I don't think it was a

 5   blanket overruling objections.     I would suggest

 6   strongly that you talk.

 7                   MR. GARNER:    Yes, Your Honor.

 8                   THE COURT:    Thank you.   See you next

 9   week.

10                   MR. GARNER:    Thank you, Your Honor.

11                   (Proceedings adjourn).

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                       KAREN S. BERNHARDT, C.S.R.
                             (713) 368-6678
                                                               15

                                      Reporter's Certificate
                                           February 18, 2015
 1   STATE OF TEXAS

 2   COUNTY OF HARRIS

 3

 4        I, Karen S. Bernhardt, Official Court Reporter
     in and for the County Civil Court at Law No. 4 of
 5   Harris County, State of Texas, do hereby certify that
     the above and foregoing contains a true and correct
 6   transcription of all portions of evidence and other
     proceedings requested in writing by counsel for the
 7   parties to be included in this volume of the
     Reporter's Record in the above-styled and numbered
 8   cause, all of which occurred in open court or in
     chambers and were reported by me.
 9

10        I further certify that this Reporter's Record of
     the proceedings truly and correctly reflects the
11   exhibits, if any, offered by the respective parties.

12

13        I further certify that the total cost for the
     preparation of this Reporter's Record is $97.50
14   and was paid by Whitney Larkin.

15

16        WITNESS MY OFFICIAL HAND this the 20th day of

17   April, 2015.

18
                                 /s/Karen S. Bernhardt
19                              KAREN S. BERNHARDT
                                Texas CSR 1601
20                              Official Court Reporter
                                County Civil Court at Law No. 4
21                              Harris County, Texas
                                201 Caroline, Room 740
22                              Houston, Texas 77002
                                Telephone: (713) 368-6678
23                              Expiration: 12/31/16

24

25

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                               1



 1                       REPORTER'S RECORD
                       VOLUME 1 OF 1 VOLUME
 2

 3                 TRIAL COURT CAUSE NO. 1047713

 4   HUGH LARKIN                 ) IN THE COUNTY CIVIL COURT
                                 )
 5   vs.                         ) AT LAW NUMBER FOUR (4)
                                 )
 6   HOLLY RODRIGUEZ &           )
     RIVERWALK COUNCIL OF        )
 7   CO-OWNERS, INC.             ) HARRIS COUNTY, T E X A S

 8

 9

10    DEFENDANT'S MOTION FOR SANCTIONS AGAINST PLAINTIFF
                   AND PLAINTIFF'S ATTORNEY
11

12

13

14         On the 24thh day of February, 2015, the

15   following proceedings came on to be held in the

16   above-entitled and numbered cause before the

17   Honorable Roberta A. Lloyd, Judge Presiding, held in

18   Houston, Harris County, Texas.

19         Proceedings reported by computerized stenotype

20   machine.

21

22

23

24

25

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                    2



 1                        APPEARANCES

 2   FAMOSE T. GARNER
     SBOT NO. 24074252
 3   Attorney at Law
     10101 Southwest Freeway, Suite 400
 4   Houston, Texas 77074
     Telephone: (832) 722-0881
 5   Fax: (713) 481-0205
     E-mail: famosegarner@gmail.com
 6   Attorney for Plaintiff, Hugh Larkin

 7   JAMES HAMILTON FOLEY
     SBOT NO. 24059764
 8   The Weaver Law Firm
     1800 Bering Drive, Suite 305
 9   Houston, Texas 77057
     Telephone: (713) 572-4900
10   Fax: (713) 626-9708
     E-mail: rweaver@weaverlawyers.com
11   Attorney for Defendant, Holly Rodriguez

12   SHAWN ROBERT MCKEE
     SBOT NO. 24049403
13   Lambright & Associates
     2603 Augusta, Suite 1100
14   Houston, Texas 77057
     Telephone: (713) 840-1515
15   Fax: (713_ 840-1521
     E-mail: Srm@lambrightlaw.com
16   Attorney for Defendant, Riverwalk Council of
     Co-Owners, Inc.
17

18

19

20

21

22

23

24

25

                      KAREN S. BERNHARDT, C.S.R.
                            (713) 368-6678
                                                                    3



 1                       CHRONOLOGICAL INDEX

 2                            VOLUME 1

 3    DEFENDANT'S MOTION FOR SANCTIONS AGAINST PLAINTIFF

 4                  AND PLAINTIFF'S ATTORNEY

 5   February 24, 2015

 6                                                    PAGE   VOL.

 7   Adjournment   ...............................26          1

 8   Reporter's Certificate .....................27           1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                  4



 1                     THE COURT:    1047713.   Identify

 2   yourself so Ms. Bernhardt will know who is talking.

 3                     MR. FOLEY:    James Foley for Holly

 4   Rodriquez.     This is Holly Rodriquez's Motion for

 5   Sanctions.

 6                     MR. MCKEE:    Shawn McKee for Riverwalk

 7   Council of Co-Owners.

 8                     MR. GARNER:    Famose Garner,

 9   G-A-R-N-E-R, for plaintiff Hugh Larkin.

10                     THE COURT:    Okay.

11                     MR. FOLEY:    We were here last week,

12   and we're back.     We've made substantially zero

13   progress.     Yesterday after 5:00 o'clock Mr. Garner

14   supplemented Hugh Larkin's responses to

15   Ms. Rodriquez's interrogatories containing

16   substantially the same invalid objections and

17   essentially refusals to respond to the questions

18   asked as before; specifically, number two objects

19   because it states it exceeds the minimum amount of

20   allowable interrogatories under Texas Rules of Civil

21   Procedures.

22                     THE COURT:    Well, what's your response

23   to that?     I'm asking him, what do you say whether

24   he --

25                     MR. FOLEY:    Well, Your Honor, there

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                    5



 1   were only seven interrogatories in total.        This

 2   one -- first of all --

 3                   THE COURT:    Let me -- stop just a

 4   second.   Let me catch up with you.       These are

 5   requests for production?

 6                   MR. FOLEY:    Those are in the same

 7   condition.   Nothing has changed in the production at

 8   all.

 9                   THE COURT:    So sorry.    So number two.

10                   MR. FOLEY:    Here are the supplemental.

11                   MR. MCKEE:    It's unlikely you have the

12   copy of the supplement.

13                   THE COURT:    Do you have a copy?

14                   MR. GARNER:     I do, Your Honor.

15                   THE COURT:    I don't want the e-mail.

16   I want the supplemental response you filed.           Do you

17   have an extra copy?

18                   MR. FOLEY:    You can have this copy.

19                   THE COURT:    Okay.

20                   MR. FOLEY:    "A discreet sub parts" --

21                   THE REPORTER:     Slow down.

22                   MR. FOLEY:    I'm sorry.     A discreet sub

23   part asks for information not logically or factually

24   related to the primary interrogatory.        And every

25   single one of these sub parts is specifically related

                       KAREN S. BERNHARDT, C.S.R.
                             (713) 368-6678
                                                                   6



 1   to the square footage in the attic space at issue.

 2                     Further there are only seven.       There

 3   are seven interrogatories in total and based on their

 4   level two discovery pleadings, I'm entitled to 25

 5   interrogatories.     So even if these were discreet sub

 6   parts, I still haven't achieved 25 interrogatories to

 7   Mr. Larkin.     I mean, there is no basis for the

 8   objection at all.     The same objection was made to

 9   number four.     This interrogatory exceeds the minimum

10   amount of allowable interrogatories under the Texas

11   Rules of Civil Procedure.

12                     This one, if you divided it into sub

13   parts, which I'm not sure that these even qualify;

14   but if you did, there would be only four.        So if you

15   add everything up, the most interrogatories you could

16   come up with would be 15, even though --

17                     THE COURT:    Thank you.

18                     MR. GARNER:    Your Honor, of the

19   interrogatories, every one asks for lists and each

20   list is a sub part, Your Honor.

21                     THE COURT:    Well, that's not exactly

22   what the rule says, Counsel, as we know.       If it's

23   related somewhat, then it's not -- I mean, it's

24   considered -- you can have more than one area in a

25   question.     I mean, but I object for the sake of

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                    7



 1   argument, let's assume for the sake of argument that

 2   your theory is correct, he's still, each sub part if

 3   you count it, doesn't go over the number.

 4                   MR. GARNER:     Your Honor, it's -- so

 5   for two, there are seven and two, seven in --

 6                   THE COURT:     Well, okay.   One, two,

 7   three, four, five, seven -- okay.      There is seven.

 8   There is number three would be -- so seven numbered

 9   one would be just one.    So that's eight.     Number

10   three is just one.   That's nine.     Number four a

11   description of the property, ten.      Estimated value,

12   11.   Estimated reduction, 12.     That would be 13.     Six

13   would be 14.   Seven, 15, I mean -- assuming --

14                   MR. GARNER:     To the extent that the

15   objection is overruled, the plaintiff has answered

16   the questions to the best of the plaintiff's ability.

17   For example, the response to number two gives -- I

18   don't know -- what else could be said to that

19   question other than we need somebody to -- an

20   engineer, to take actual measurements of the floor

21   space.

22                   I'm not entirely sure you could have a

23   diameter of a wall partition.      I think, the term

24   there is cross section.      But the proper -- we've

25   complied to the extent that the --

                       KAREN S. BERNHARDT, C.S.R.
                             (713) 368-6678
                                                                      8



 1                     THE COURT:    I don't believe you have.

 2   I don't believe you have.       You just raised objection.

 3   So with regards to your objection that they exceed,

 4   that is -- your objection is overruled.       So with --

 5   you've made the answer there is encroachment of

 6   approximately 4 feet, so if you can figure that out,

 7   then I think you can figure the others out.         You're

 8   going to figure them out.

 9                     I don't think you need an engineer.        I

10   mean, I think you can go up in the attic.         If you can

11   go up in the attic to know if there is that much

12   encroachment, somebody can go up and measure.         It

13   takes a tape measure or your plans will tell you how

14   big your attic is or something.

15                     MR. GARNER:    Well, we did submit the

16   real property records and the --

17                     THE COURT:    You need to answer the

18   questions.

19                     MR. GARNER:    Very well, Your Honor.

20                     THE COURT:    I think we talked about

21   that last week.     So here we are again.

22                     MR. FOLEY:    Your Honor, on number

23   four, the response is, "Plaintiff has not taken a

24   detailed inventory..."

25                     THE COURT:    You're reading.

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                  9



 1                  MR. FOLEY:     "Plaintiff has not taken

 2   a --"

 3                  THE COURT:     I can read.     Just tell me

 4   what part you want me to focus on.

 5                  MR. FOLEY:     The response I asked for a

 6   list of the property that was damaged and how it was

 7   reduced in value.     The response is, "I have not taken

 8   a detailed inventory of the list because an

 9   inspection has not been performed on the items."

10                  THE COURT:     Right.

11                  MR. FOLEY:     That's not responsive at

12   all.

13                  THE COURT:     Thank you.    Your action,

14   so -- correct me if I'm wrong, but it seems to me if

15   you're bringing an action, then you have to know what

16   you're seeking remedies for.     If you know what you're

17   seeking remedies for, you don't enter, generally

18   people, I don't think, file an action where they just

19   like, let's get the action on file.        Then we'll

20   decide what it is that was damaged.

21                  So why doesn't your client know what

22   relief is being sought in order to respond?        I mean,

23   isn't that the gist of it?     Am I missing something?

24                  MR. GARNER:     No, Your Honor.     You're

25   not.

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                10



 1                     THE COURT:    So where is the list?

 2                     MR. GARNER:    I will work with my

 3   client to get the list, Your Honor.

 4                     THE COURT:    But, Mr. Garner, your

 5   client is the plaintiff, correct?

 6                     MR. GARNER:    Yes, Your Honor.

 7                     THE COURT:    And I understand -- this

 8   isn't your residence.     Right?

 9                     MR. GARNER:    Yes, Your Honor.

10                     THE COURT:    So you don't know -- I

11   understand that part, but your client -- how do you

12   know what you're seeking?       I'm not trying to be

13   facetious, but how do you know what you want if your

14   client hasn't told you what was harmed, doesn't know

15   the space, that's involved, doesn't know the items

16   involved?   What did your client know except that he

17   believes he was harmed?

18                     MR. GARNER:    Well, as we said in our

19   response to number two, the client believes 4-foot of

20   his attic space has been encroached and the fire wall

21   has been moved.

22                     THE COURT:    Well, then if he knows

23   that, then he's been up there and must have measured

24   around to know that.     That's a logical conclusion.

25                     MR. GARNER:    Very well, Your Honor.

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                  11



 1                   THE COURT:    Well, I mean it seems kind

 2   of self-evident.    Anything else that you want me --

 3                   MR. FOLEY:    Yes, Your Honor.    On

 4   number five, we ask for, "Please provide detailed

 5   description of -- "

 6                   THE COURT:    Slow down please.    Please.

 7                   MR. FOLEY:    Sorry.

 8                   THE COURT:    You've got to slow down.

 9   On we go.

10                   MR. FOLEY:    "Please provide a detailed

11   description of the facts that serve as Larkin's basis

12   for asserting that Rodriquez is likely to repeat the

13   acts related to removing and rebuilding a wall in the

14   attic space."

15                   He objects because, "It's vague and is

16   unable to discern what the plaintiff is -- unable to

17   discern what it is asking."

18                   And you would be able to discern it if

19   you read your pleadings which state --

20                   THE COURT:    It's not time to argue

21   with him.   You're not going to talk to him directly.

22   You're talking to me.

23                   MR. FOLEY:    Yes, Your Honor.

24                   THE COURT:    So what --

25                   MR. FOLEY:    Paragraph 25 on

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                                  12



 1   Plaintiff's First Amended Pleading states that,

 2   "Punitive damages in an amount that will sufficiently

 3   punish defendant Rodriquez for her willful and

 4   malicious conduct and will serve as an example to

 5   prevent a repetition of such conduct in the future."

 6   So I'm specifically asking why is it likely it would

 7   be repeated in the future.

 8                   THE COURT:     Okay.

 9                   MR. GARNER:     May I respond?

10                   THE COURT:     You can.

11                   MR. GARNER:     That section is not

12   speaking strictly to Holly Rodriquez.         That's a

13   punitive damages requirement to deter conduct for

14   others.   Punitive damage are deterrent not only for

15   the defendant but society at large.         To --

16                   THE COURT:     Society at large?

17                   MR. GARNER:     I mean --

18                   THE COURT:     Okay, look.     Come on.

19   Let's be practical about this.         You need to answer

20   these questions.    I mean, you're the one that's

21   asserted that there is likely to be a repeated act of

22   removing and rebuilding.      Correct?

23                   MR. GARNER:     No, Your Honor.     We did

24   not assert she's going to remove or rebuild the wall.

25   We're saying for --

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                                        13



 1                     THE COURT:     Give me the file.

 2                     MR. FOLEY:     I have a copy.

 3                     THE COURT:     So where do you think

 4   that -- where do you get the repeated alleged acts?

 5   Where do you get that from?

 6                     MR. FOLEY:     In the prayer section

 7   Paragraph 25, Subsection D.

 8                     THE COURT:     Thank you.    That's not

 9   what he means there.     Yeah.     Five, I would grant

10   that.   I would grant his objection.          I think that

11   maybe not necessarily as clearly stated as possible.

12   I think kind of in the general punitive, which is to

13   punish the person so that nobody will ever think of

14   doing this again.     In general, not that they're going

15   to do it again.

16                     MR. FOLEY:     I would like to limit the

17   facts, if he would respond with some sort of a

18   factual response.

19                     THE COURT:     Well, then you do

20   exceptions or something like that, if that's what you

21   need to do.   Well, you know, these responses are

22   under oath.   So you got Mr. Larkins tied in to what

23   his responses are as far as the next one on six.             You

24   know, I'm looking.     I don't know if you have looked

25   at the response that was given.        I guess that you

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                      14



 1   must have written this response or somebody wrote it,

 2   Mr. Garner.

 3                   But, in fact, in number seven it says

 4   plaintiff has measured the attic space.        So it kind

 5   of contradicts your fact that, well, he can't measure

 6   when he says he has.

 7                   MR. GARNER:    Well, may I respond?

 8                   THE COURT:    No.     Answer it.   Answer

 9   it, answer it, answer it.

10                   He's locked in on these facts,

11   Counsel, for now.     So do with that what you will.        If

12   there's not a basis, there's not a basis.

13                   MR. FOLEY:    Right.     We're set for

14   trial March 9th.

15                   THE COURT:    Is it jury or non-jury?

16                   MR. FOLEY:    Jury.

17                   THE COURT:    I don't know that you're

18   going to make it.     I don't think so.     How old is the

19   case?

20                   THE COORDINATOR:       No, it's not

21   preferentially set.

22                   THE COURT:    So you're not going on the

23   docket.   I've set four and five jury trials a week.

24   I'll answer that; but the sanctions, look, we talked

25   about this last week.     And I don't know -- I mean,

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                     15



 1   that's the most recent response.       Do you want those

 2   back?

 3                     MR. FOLEY:   No.   You can keep those,

 4   Your Honor.

 5                     THE COURT:   I just think it's

 6   problematic.     I think it's problematic, Mr. Garner,

 7   because this is the most recent, right, that I've

 8   been filing through?

 9                     MR. FOLEY:   Yes, Your Honor.

10                     THE COURT:   What's your basis for

11   sanctions, sir?

12                     MR. FOLEY:   Just that they were -- the

13   sole objection was overruled and the Court ordered

14   him to respond and everything was non-responsive.          We

15   were here last week.     He said he would make a good

16   faith effort.     He didn't make a good faith effort.

17   The same objections, invalid objections, are there.

18   Says he can't understand any of the questions that we

19   asked.

20                     For example, on seven he says that

21   it's vague and he's not able to discern what we're

22   asking.   It's not.    It's not vague.

23                     THE COURT:   Well, he's answered.    I

24   mean, I think -- I guess.      I think the first sentence

25   is the answer.     I don't know that it's detailed

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                    16



 1   but --

 2                    MR. FOLEY:     So on request for

 3   production is a separate issue.         I went back and

 4   actually counted last week because you asked how many

 5   did he respond to.    There is a total of 52 requests

 6   for production and he did not respond to 29 of them.

 7   So it was slightly over half.       On this one, I'll just

 8   bring your attention, number seven asks for written

 9   rental agreement between Whitney Larkin and Hugh

10   Larkin, and he says it's irrelevant.         Not going to

11   produce it.

12                    THE COURT:     Number seven you said?

13                    MR. FOLEY:     Seventeen, Your Honor.

14                    THE COURT:     You know I think a copy of

15   the lease, if any.    If there's no lease, there is no

16   lease.    Is there a lease or not?       Just answer that.

17                    MR. GARNER:     Yes, Your Honor.

18                    THE COURT:     Then give it to him.

19                    MR. GARNER:     Yes.    I don't know if

20   there is a lease or not.       I will give it to him.

21                    THE COURT:     Mr. Garner, with all due

22   respect, I mean, that's just -- it worries me the

23   answer to so many things are, "I don't know that

24   yet."    I've got -- I'm on my second file.       A lot of

25   paper's been flowing, and that concerns me.         You knew

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                                       17



 1   this was going -- we talked about this last week, and

 2   the answer -- I think there is some stone walling on

 3   the answers.    I'll be perfectly honest with you.

 4                     MR. GARNER:    Yes, Your Honor.

 5                     THE COURT:    Here's what I'm going to

 6   do --

 7                     MR. FOLEY:    Your Honor?

 8                     THE COURT:    Yes?

 9                     MR. FOLEY:    Sorry to interrupt.      I

10   asked him if there was a written lease in requests

11   for admissions, and he admitted that there was.              So

12   that's how I know that it exists, and I want it.

13                     THE COURT:    I understand.   You're

14   indignant and just distressed about this, and I get

15   that.    Mr. Garner, you know, you're the face of the

16   plaintiff here.     So your client's not here, I don't

17   think.    So I can't say, Mr. Larkin, you're not

18   helping your attorney here.       That's what I would be

19   saying though to him.

20                     MR. GARNER:    Yes, Your Honor.

21                     THE COURT:    It's now time -- as an

22   attorney, we all face that time where you have to

23   have that discussion which is, you're hurting me now.

24   We have got -- now, if we have this, we've got to do

25   this.    He admits he took measurements, and yet you

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                   18



 1   say shouldn't you take the measurement.         You need an

 2   engineer.    Well, he took the measurements so

 3   apparently he knows how to do this.

 4                     MR. FOLEY:     One more issue.

 5                     THE COURT:     What?

 6                     MR. FOLEY:     It has to do with

 7   attorney/client privilege.        I requested documents

 8   between Mr. Larkin and his daughter, Whitney Larkin;

 9   and she's a licensed attorney, and also the tenant.

10   So I received a blanket objection that anything they

11   say or do is covered by the attorney/client

12   privilege.    And therefore he's refusing to produce

13   any of those documents.        That's specific to requests

14   for production --

15                     THE COURT:     Thank you.   Mr. Garner?

16                     MR. GARNER:     May I respond to that?

17                     THE COURT:     Uh-huh.

18                     MR. GARNER:     Your Honor, Mr. Larkin

19   talked to Ms. Larkin about this building in

20   preparation for litigation.        There is a privilege

21   with that if --

22                     THE COURT:     She's not his attorney of

23   record.

24                     MR. GARNER:     He went to her for legal

25   advice, Your Honor.     And, in turn --

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                   19



 1                   THE COURT:    To his tenant?

 2                   MR. GARNER:    Yes, Your Honor.

 3                   THE COURT:    Well, what we're going to

 4   do on that, then, if you want, Mr. Garner, is you're

 5   going to get me -- to have assert a privilege log

 6   then.   You don't get to just say privilege.      You're

 7   going to produce every one of those documents that

 8   allegedly is privileged, and I'm going to do an in

 9   camera viewing of every one of those documents, and I

10   will determine what is privileged and what is not,

11   under the Rules of Civil Procedure.

12                   So get your privilege log ready.

13                   MR. GARNER:    Absolutely, Your Honor.

14                   THE COURT:    And read the rules maybe

15   again to ascertain what privilege attaches.

16                   MR. GARNER:    Yes, Your Honor.

17                   THE COURT:    So you're not going to

18   trial in March or whenever, March 9th.     You're not

19   making that, but -- okay.     Court is going to do the

20   following; the Court hereby is going to treat motion

21   for sanctions as a motion.     I know there's already

22   been one motion to compel, but I assume -- is it,

23   from what I hear, you're basing the sanctions on the

24   failure to comply with the motion to compel?

25                   MR. FOLEY:    Correct, Your Honor.     It's

                       KAREN S. BERNHARDT, C.S.R.
                             (713) 368-6678
                                                                    20



 1   that and just Rule 215.1(b) that you don't have to

 2   have a violation and order to award sanctions.

 3                    THE COURT:    I know.    Have you done a

 4   motion to compel already?

 5                    MR. FOLEY:    Yes, Your Honor, I have.

 6   And it was granted.

 7                    THE COURT:    Okay.

 8                    MR. GARNER:    Not for the responses,

 9   Your Honor.    He has not.

10                    THE COURT:    What was it for?     To

11   answer discovery?

12                    MR. GARNER:    Yes, Your Honor.

13                    THE COURT:    And did I do what?        The

14   350 carry over, did I impose that?

15                    MR. FOLEY:    That, I don't recall.

16   There's only one objection at that time.        So the

17   Court overruled the one objection.        All the new ones

18   appeared January 29th.

19                    THE COURT:    Here we are on this a

20   month later.

21                    MR. FOLEY:    Right.    So we had from

22   October until now to get this fixed.

23                    THE COURT:    I guess what is of

24   interest to me, before I make a decision, is how much

25   conversation -- Mr. Garner, how much have you talked

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                  21



 1   to -- Counsel, your last name?

 2                     MR. FOLEY:    Foley, Your Honor.

 3                     THE COURT:    Foley.   So sorry.

 4   Mr. Foley, how much have you talked to him about

 5   this?   Are you just sending these objections and

 6   that's that?     I answered?

 7                     MR. GARNER:    Well, Your Honor, I came

 8   into the case on the 27th.

 9                     THE COURT:    Of January?

10                     MR. GARNER:    Yes, Your Honor.

11                     THE COURT:    Who was the attorney of

12   record before then?

13                     MR. GARNER:    Timothy Rodman, I believe

14   is his name.

15                     THE COURT:    So -- but Ms. Larkin's

16   never been the attorney of record in here?

17                     MR. GARNER:    Not of record, no, Your

18   Honor, but --

19                     THE COURT:    You take it on the way you

20   found it.

21                     MR. GARNER:    Understood, Your Honor.

22                     THE COURT:    You haven't responded.

23   I'm disturbed.     I'm disturbed by the lack of

24   communication.     I'm disturbed by the blanket

25   privilege, privilege, privilege I think that's being

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                   22



 1   thrown out.

 2                     MR. GARNER:    Well, Your Honor --

 3                     THE COURT:    Yeah?    Yes?

 4                     MR. GARNER:    I've had two telephone

 5   conversations with Mr. Foley, one of which was I

 6   think he was letting me know his position on the

 7   previous objections.       I let him know I disagreed, let

 8   him know that we would be seeking motion to clarify

 9   that previous order because we thought it was

10   protected.

11                     The second conversation we had was in

12   relation to the Motion to Clarify and the Motion for

13   Sanctions.    So --

14                     THE COURT:    These are pretty easy

15   questions.    And the responses, I don't find to be --

16   I mean, I think you're just -- again, just kind of

17   saying, that he's measured the space, but I'm not

18   going to tell you in contradiction to tell me the

19   various spaces.       Unaware of the answer to the other

20   questions, an engineer or expert to evaluate the

21   space.   You said you took measurements.

22                     It is things like that lead me to

23   believe road blocks are being thrown up.         That's not

24   the essence of discovery.       It's costing money to come

25   down here to get these answers.         If your client

                           KAREN S. BERNHARDT, C.S.R.
                                 (713) 368-6678
                                                                      23



 1   doesn't have the answers, then, well, that raises

 2   another interesting thing that you have to say that

 3   versus it's privilege.     It's too long.     It's too

 4   many.

 5                     So allegedly you're not going to let

 6   them see any basis of the daughter talking to her

 7   father about that because it's privileged, every

 8   communication they had about this?        Is that your

 9   general theory?

10                     MR. GARNER:     That is my theory.

11                     THE COURT:     That's your theory.     Okay.

12   Then here's my theory, here's my response and

13   judgment in this case; the Court does grant

14   sanctions, conditional sanctions, which is, you will

15   fully respond to these.        If there is a privilege, you

16   will produce a privilege log as required by the Rules

17   of Civil Procedure.     You will do that on or before

18   noon on Wednesday, March the 4th.        That is one week's

19   time to answer these.

20                     Mr. Garner, the Court tentatively

21   awards attorney's fees which this Court finds to be

22   reasonable and necessary in the sum of $500 for the

23   preparation of yet another motion to try to get these

24   responses.   The Court finds that many of the

25   objections are just repeated over and over again,

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                                      24



 1   which leads this Court to believe that there's not

 2   really an objection specific to the production

 3   request -- the interrogatory -- that they're just

 4   being repeated over and over again.           And no

 5   information is being repeated.

 6                   This is discovery.       I'm sure you're

 7   aware of that, Mr. Garner, that discovery -- it

 8   doesn't necessarily mean it's admissible; but they

 9   get to discover.    So if you produce answers to these,

10   then I'm not going to impose the $500.           If you do not

11   respond, if it comes down to these are the same

12   responses over again, then I will allow the $500 as a

13   sanction.   So you've got a week.       Tell your clients

14   time is now.

15                   MR. GARNER:    Yes, Your Honor.

16                   THE COURT:    Okay?     Keep me advised.

17   Get me an order to that effect.        Yes?

18                   MR. MCKEE:    Would defendants -- would

19   you allow defendants to reurge their Motion for

20   Summary Judgment you previously denied?

21                   THE COURT:    No.

22                   MR. MCKEE:    Thank you, Your Honor.

23                   THE COURT:    No.     But what I need is, I

24   need you to fax in an order to that effect, by noon

25   you will have it delivered to them either in person

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                                                   25



 1   by noon on Wednesday March the 4th, sir, or you will

 2   have a fax receipt that shows that it was received by

 3   facsimile.     Or if you scan them and send them, I need

 4   something.

 5                     If not, if you fail to respond by that

 6   time and/or if the responses are similar to the

 7   responses that are on file now, the latest responses,

 8   then I will -- then the $500 will no longer be

 9   prospective.     That will be an award.     Okay?

10                     MR. GARNER:    Yes, Your Honor.

11                     THE COURT:    That will be paid within

12   30 days of the date.     So that would be paid by

13   Friday, April the 3rd.     It will be due, if in fact

14   you don't comply with this Court's order.

15                     MR. GARNER:    Okay.   May I ask one

16   question?

17                     THE COURT:    Yes, sir.

18                     MR. GARNER:    Is e-mail okay?

19                     THE COURT:    Talk with him, whichever

20   is the best because it's not to me.         It's to him.

21                     MR. GARNER:    Understood, Your Honor.

22                     THE COURT:    So you all talk.    It's an

23   electronic age.     I think that we're not electronic

24   here because Mr. Stanart doesn't have the ability

25   apparently to do that.     But I would prefer

                         KAREN S. BERNHARDT, C.S.R.
                               (713) 368-6678
                                                               26

                                     Reporter's Certificate
                                          February 24, 2015
 1   electronic.   It's just easier for me to work with.

 2   It's easier for you to prepare and accept.     You talk

 3   about that.

 4                   (Proceedings adjourn).

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                       KAREN S. BERNHARDT, C.S.R.
                             (713) 368-6678
                                                               27

                                      Reporter's Certificate
                                           February 24, 2015
 1   STATE OF TEXAS

 2   COUNTY OF HARRIS

 3

 4        I, Karen S. Bernhardt, Official Court Reporter
     in and for the County Civil Court at Law No. 4 of
 5   Harris County, State of Texas, do hereby certify that
     the above and foregoing contains a true and correct
 6   transcription of all portions of evidence and other
     proceedings requested in writing by counsel for the
 7   parties to be included in this volume of the
     Reporter's Record in the above-styled and numbered
 8   cause, all of which occurred in open court or in
     chambers and were reported by me.
 9

10        I further certify that this Reporter's Record of
     the proceedings truly and correctly reflects the
11   exhibits, if any, offered by the respective parties.

12

13        I further certify that the total cost for the
     preparation of this Reporter's Record is $175.50
14   and was paid by Whitney Larkin

15

16        WITNESS MY OFFICIAL HAND this the 20th day of

17   April, 2015.

18
                                 /s/Karen S. Bernhardt
19                              KAREN S. BERNHARDT
                                Texas CSR 1601
20                              Official Court Reporter
                                County Civil Court at Law No. 4
21                              Harris County, Texas
                                201 Caroline, Room 740
22                              Houston, Texas 77002
                                Telephone: (713) 368-6678
23                              Expiration: 12/

24

25

                        KAREN S. BERNHARDT, C.S.R.
                              (713) 368-6678
                                              In re McCall
                             Court of Appeals of Texas, Eighth District, El Paso
                                           June 20, 2002, Decided
                                            No. 08-02-00071-CV

Reporter
2002 Tex. App. LEXIS 9373; 2002 WL 1341104
                                                         law firm as the stepdaughter's agent. The stepdaughter
IN RE: MARY LINDA McCALL                                 had no adequate remedy at law from the trial court's
                                                         order barring her from discovery of the invoices
Case Summary                                             because the invoices would not be part of an appellate
                                                         record. The invoices were highly relevant to the
Procedural Posture                                       stepdaughter's claim for breach of fiduciary duty and
                                                         for her motion to disqualify the law firm from
In an action against her stepmother for division of
                                                         representing the stepmother.
property and breach of fiduciary duty, relator
stepdaughter filed a petition for a writ of mandamus, Outcome
seeking discovery of invoices for legal work done on
behalf of a partnership. Respondent trial court had The court vacated the trial court's order quashing the
granted the stepmother's motion to quash the discovery of the invoices. However, the portions of the
stepdaughter's subpoena and ruled that the invoices invoices relating to legal services rendered for the
were covered by the attorney-client privilege.           stepmother individually and outside of her capacity as
                                                         an agent were not subject to be discovered by the
Overview                                                 stepdaughter. The trial court was to review the
                                                         invoices in-camera and allow discovery of the relevant
The stepmother and her two stepchildren became
                                                         invoices.
cotenants in oil and gas properties. The stepdaughter
later filed suit for division of property and for breach
of fiduciary duty against the stepmother. During
                                                         LexisNexis® Headnotes
discovery, the stepdaughter sought from the law firm
                                                            Civil Procedure > ... > Writs > Common Law Writs >
all billing invoices for legal work done on behalf of       Mandamus
the partnership. The stepdaughter moved to subpoena
the invoices and to disqualify the law firm from Civil Procedure > Appeals > Standards of Review >
                                                            Abuse of Discretion
representing the stepmother. The trial court granted
the stepmother's motion to quash the subpoena and HN1 Mandamus will lie only to correct a clear abuse
ruled that the invoices were covered by the attorney- of discretion and when there is no adequate remedy at
client privilege and the law firm had no attorney-client law, or by normal appeal. A trial court abuses
relationship with the stepdaughter. The stepdaughter discretion when its decision lacks basis or guiding
sought mandamus relief. The court found that an principles of law. While a higher standard of review
attorney-client relationship existed by virtue of the applies to a trial court's decision on factual issues, a
stepmother consulting the                                trial court has no discretion in
                                         2002 Tex. App. LEXIS 9373, *9373

determining what the law is or applying the law to the
facts. Thus, a clear failure by a trial court to analyze or Opinion
apply the law correctly will constitute an abuse of
discretion and may result in appellate reversal by AN ORIGINAL PROCEEDING IN MANDAMUS
extraordinary writ.
                                                            OPINION
  Civil Procedure > ... > Writs > Common Law Writs >
                                                     This mandamus originates from Judge John G. Hyde's
  Mandamus
                                                           order granting the motion to quash Relator Mary
HN2 When a trial court disallows discovery and the         Linda McCall's subpoena for invoices submitted to
missing discovery cannot be made part of the               Dolores McCall ("Dolores") by the law firm of
appellate record, thereby precluding appellate review,     Cotton, Bledsoe, Tighe & Dawson, P.C. ("Cotton
mandamus is a proper remedy. Before granting               Bledsoe"). Mary Linda McCall ("Linda") brings two
mandamus, a reviewing court should consider all            issues complaining that she is entitled to examine the
relevant circumstances, such as the claims and             invoices, because Cotton Bledsoe rendered legal
defenses asserted, the type of discovery sought, what it   services on her behalf and she paid for her proportion
is intended to prove, and the presence or lack of other    of the services. We conditionally grant the writ of
discovery.                                                 mandamus.

  Legal Ethics > Client Relations > General Overview       After Jack O. McCall Sr.'s death in October 1991,
                                                           Dolores, his second wife, and Linda and J.O. McCall
HN3 In the absence of an express agreement, an             Jr. ("J.O. Jr."), his two children from his first marriage,
attorney-client relationship may be implied in some        became co-tenants in certain oil and gas properties. In
cases from the conduct of the parties.                     order to facilitate the administration of the properties,
                                                           Cotton Bledsoe suggested that the three form a
  Business & Corporate Law > Agency Relationships >        partnership and authorize Dolores to handle daily
  Establishment > Definitions                              operations. Upon criticism from Linda's CPA, Cotton
  Estate, Gift & Trust Law > Estate Planning > Powers of   Bledsoe set up a limited power of attorney to transfer
  Attorney > General Overview                              authority to Dolores without any changes in the
                                                           properties' ownership. Both Linda and J.O. Jr.
HN4 An agent is one who is authorized by another to        executed [*2] the limited and revocable power of
transact some business for the principal. A power of       attorney for Dolores to administer real property
attorney creates an agency relationship.                   transactions only, and Dolores operated the properties
                                                           under the names of McCall Family Partnership or
  Business & Corporate Law > ... > Authority to Act >
  Actual Authority > General Overview                      McCall Family Properties.

                                                 In January 1998, Linda decided to end the relationship
HN5 An agent has actual authority either expressly or
                                                 with Dolores and also filed suit for proper division of
impliedly to perform such acts as are necessary and
proper to accomplish the purpose for which the   property under her mother's will and for breach of
agency was created.                              fiduciary duty against Dolores individually and as
                                                 independent executrix of the Estate of Jack O. McCall
Judges: [*1] Before Panel No. 1 Larsen, McClure, Sr., Jack O. McCall Jr., and McCall Family
and Chew, JJ.                                    Partnership a.k.a. McCall Family Properties. During
                                                 discovery, she
Opinion by: DAVID WELLINGTON CHEW
                                            2002 Tex. App. LEXIS 9373, *2

sought from Cotton Bledsoe all billing invoices for          circumstances, such as the claims and defenses
legal work done for McCall Family Partnership a.k.a.         asserted, the type of discovery sought, what it is
McCall Family Properties for the years 1992-1999.            intended to prove, and the presence or lack of other
Linda also requested that Cotton Bledsoe withdraw            discovery . . . ." Walker, 827 S.W.2d at 844.
from representing Dolores because of possible conflict
of interest due to the firm's representation of the Estate   It is undisputed that Linda and Cotton Bledsoe did not
of Mary Jane McCall, Estate of Jack McCall Sr., and          expressly contract for legal services. However, HN3
the McCall Family Partnership. Linda then moved to           in the absence of an express agreement, an attorney-
subpoena the invoices and to disqualify Cotton               client relationship may be implied in some cases from
Bledsoe from representing Dolores. Dolores, still            the conduct of the parties. Mellon Serv. Co. v. Touche
represented by Cotton Bledsoe, sought protection             Ross & Co., 17 S.W.3d 432, 437 (Tex.App.--Houston
from the subpoena from the trial court, asserting            [1st Dist.] 2000, no pet.); Duval County Ranch Co. v.
 [*3] the invoices from Cotton Bledsoe were protected        Alamo Lumber Co., 663 S.W.2d 627, 633 (Tex.App.--
under the attorney-client privilege. The trial court         Amarillo 1983, writ ref'd n.r.e.).
granted Dolores's motion to quash the subpoena and           Under the present facts, we believe that an attorney-
ruled that the invoices were covered by the attorney-        client relationship existed by virtue of Dolores
client privilege and Cotton Bledsoe had no attorney-         consulting Cotton Bledsoe in her capacity as Linda's
client relationship with Linda.                              agent. HN4 An agent is one who is authorized by
HN1 Mandamus will lie only to correct a clear abuse          another to transact some business for the principal.
of discretion and when there is no adequate remedy at        Bhalli v. Methodist Hosp., 896 S.W.2d 207, 210
law, or by normal appeal. Braden v. Marquez, 950             (Tex.App.--Houston [1st Dist.]
S.W.2d 191, 193-94 (Tex.App.--El Paso 1997, orig.            1995, writ denied); [*5] Neeley v. Intercity Mgmt.
proceeding). A trial court abuses discretion when its        Corp., 732 S.W.2d 644, 646 (Tex.App.--Corpus
decision lacks basis or guiding principles of law.           Christi 1987, no writ). A power of attorney creates an
Johnson v. Fourth Court of Appeals, 700 S.W.2d 916,          agency relationship. Plummer v. Estate of Plummer,
917 (Tex. 1985)(orig. proceeding). While a higher            51 S.W.3d 840, 842 (Tex.App.--Texarkana 2001, pet.
standard of review applies to a trial court's decision on    denied); Sassen v. Tanglegrove Townhouse Condo.
factual issues, a trial court has no discretion in           Assoc., 877 S.W.2d 489, 492 (Tex.App.--Texarkana
determining what the law is or applying the law to the       1994, writ denied). HN5 An agent has actual authority
facts. Braden, 950 S.W.2d at 193. Thus, a clear failure      either expressly or impliedly to perform such acts as
by the trial court to analyze or apply the law correctly     are necessary and proper to accomplish the purpose
will constitute an abuse of discretion and may result in     for which the agency was created. Intermedics, Inc. v.
appellate reversal by extraordinary writ. Id. HN2            Grady, 683 S.W.2d 842, 847 (Tex.App.--Houston [1st
When the trial court disallows discovery and the             Dist.] 1984, writ ref'd n.r.e.); Houston Packing Co. v.
missing discovery cannot be made part of the                 Spivey, 333 S.W.2d 423, 426 (Tex.Civ.App.--Eastland
appellate record, thereby precluding                         1960, no writ).
 [*4] appellate review, mandamus is a proper remedy.         To expedite the administration of the oil and gas
Walker v. Packer, 827 S.W.2d 833, 840-44 (Tex.               property interests in which she was co-tenants with
1992) (orig. proceeding); In re Braden, 960 S.W.2d           Linda and J.O. Jr., Linda granted Dolores a limited,
834, 837 (Tex.App.--El Paso 1997, orig. proceeding).         revocable power of attorney in March 1995, which
Before granting mandamus, the reviewing court                created an agency relationship
should consider "all relevant
                                                       2002 Tex. App. LEXIS 9373, *5

between Linda, as the principal, and Dolores, as the                     Dolores in the suit. Dolores consulted Cotton Bledsoe
agent. In her capacity as Linda's agent, Dolores's                       in connection with the operation of the jointly owned
ultimate purpose was to carry out oil and gas                            properties and proportionately charged legal expenses
transactions, performing any necessary and proper acts                   to Linda. Whether the charges were properly made
to accomplish this. Seeking legal                                        can only be determined from the invoices themselves,
advice in the commission [*6] of the service was a                       and their exclusion from the record would deprive
necessary and proper act, and an attorney-client                         Linda of adequate remedy at law.
relationship was created between Linda and any law
firm that Dolores consulted in her capacity as her       Finding that Linda and Cotton Bledsoe had an
agent. Cotton Bledsoe had certainly rendered legal       attorney-client relationship, we vacate the trial
service to Dolores, as Linda's agent, and had imputed    court's order quashing the discovery [*8] of the
knowledge of the agency relationship, since they had     invoices. However, it appears that Cotton Bledsoe also
advised Linda and Dolores to execute the power of        rendered some legal services to Dolores outside of her
attorney and also ultimately assisted in dissolving the  capacity as Linda's agent, and the portions of the
agency. See, e.g., Broughton v. Humble Oil & Ref.        invoices relating to these legal services rendered
Co., 105 S.W.2d 480, 484 (Tex.Civ.App.--El Paso          exclusively for Dolores individually and outside of her
1937, writ ref'd) (Non-appearing defendant had           capacity as an agent are not subject to be discovered
attorney-client relationship with the law firm           by Linda. We therefore instruct the trial court to
appearing on her behalf in a suit for adverse            review in-camera the invoices in the light of this
possession. Law firm had been hired by her agent,        opinion and allow discovery of the invoices relevant to
whom she had appointed to manage and look after the      the services Cotton Bledsoe rendered to Dolores in her
property.). 1                                            capacity as Linda's agent. The writ is conditionally
                                                         granted. The writ will issue only in the event the trial
We agree that Linda is entitled to inspect the invoices court should fail to act in accordance with this
from Cotton Bledsoe, because attorney-client opinion.
relationship existed between Cotton Bledsoe and
Linda by the virtue of power of attorney she granted to We conditionally grant the writ of mandamus.
Dolores. We conclude that the trial judge erred as a June 20, 2002
matter of law in finding no attorney-client relationship
existed. Further, Linda has no adequate remedy at law DAVID WELLINGTON CHEW, Justice
from the trial court's order barring her from discovery
of the invoices from Cotton Bledsoe, because the Before Panel No. 1
invoices will not be a part of the appellate record. The Larsen, McClure, and Chew, JJ.
invoices from Cotton Bledsoe are highly relevant to
Linda's claim for breach of fiduciary duty against (Do Not Publish)
Dolores and for her motion to disqualify Cotton
Bledsoe from representing

1 See also Clarke v. Ruffino, 819 S.W.2d 947, 949-50 (Tex.App.--Houston [14th Dist.] 1991, orig. proceeding)(Although the defendant had never
asked the attorney to represent him in connection with the refinancing of his property, an attorney-client relationship existed. The attorney had
investigated Mr. Lehtonen and reported the evaluation to the financing bank, he had billed Mr. Lehtonen, and Mr.
Lehtonen had [*7] paid the attorney.).
                                           Tex. Evid. R. 503
                            This document is current through March 10, 2015

Rule 503 Lawyer-Client Privilege
 (a) Definitions. --In this rule:
         (1) A "client" is a person, public officer, or corporation, association, or other organization or
             entity - whether public or private - that:
         (A) is rendered professional legal services by a lawyer; or
         (B) consults a lawyer with a view to obtaining professional legal services from the lawyer.
     (2) A "client's representative" is:
         (A) a person who has authority to obtain professional legal services for the client or to act for the
             client on the legal advice rendered; or
         (B) any other person who, to facilitate the rendition of professional legal services to the client,
             makes or receives a confidential communication while acting in the scope of employment for
             the client.
         (3) A "lawyer" is a person authorized, or who the client reasonably believes is authorized, to
             practice law in any state or nation.
     (4) A "lawyer's representative" is:
         (A) one employed by the lawyer to assist in the rendition of professional legal services; or
         (B) an accountant who is reasonably necessary for the lawyer's rendition of professional legal
             services.
         (5) A communication is "confidential" if not intended to be disclosed to third persons other than
             those:
         (A) to whom disclosure is made to further the rendition of professional legal services to the
            client; or
         (B) reasonably necessary to transmit the communication.
 (b) Rules of Privilege.
         (1) General Rule. --A client has a privilege to refuse to disclose and to prevent any other
             person from disclosing confidential communications made to facilitate the rendition of
             professional legal services to the client:
         (A) between the client or the client's representative and the client's lawyer or the lawyer's
            representative;
         (B) between the client's lawyer and the lawyer's representative;
         (C) by the client, the client's representative, the client's lawyer, or the lawyer's representative
             to a lawyer representing another party in a pending action or that lawyer's representative, if
             the communications concern a matter of common interest in the pending action;
        (D) between the client's representatives or between the client and the client's representative; or
        (E) among lawyers and their representatives representing the same client.
    (2) Special Rule in a Criminal Case. --In a criminal case, a client has a privilege to prevent a
        lawyer or lawyer's representative from disclosing any other fact that came to the knowledge of
        the lawyer or the lawyer's representative by reason of the attorney-client relationship.
(c) Who May Claim. --The privilege may be claimed by:
    (1) the client;
    (2) the client's guardian or conservator;
    (3) a deceased client's personal representative; or
    (4) the successor, trustee, or similar representative of a corporation, association, or other organization
        or entity - whether or not in existence.

    The person who was the client's lawyer or the lawyer's representative when the communication was
    made may claim the privilege on the client's behalf - and is presumed to have authority to do so.
(d) Exceptions. --This privilege does not apply:
    (1) Furtherance of Crime or Fraud. --If the lawyer's services were sought or obtained to enable or
        aid anyone to commit or plan to commit what the client knew or reasonably should have known
        to be a crime or fraud.
    (2) Claimants Through Same Deceased Client. --If the communication is relevant to an issue
        between parties claiming through the same deceased client.
    (3) Breach of Duty By a Lawyer or Client. --If the communication is relevant to an issue of breach
        of duty by a lawyer to the client or by a client to the lawyer.
    (4) Document Attested By a Lawyer. --If the communication is relevant to an issue concerning an
        attested document to which the lawyer is an attesting witness.
    (5) Joint Clients. --If the communication:
        (A) is offered in an action between clients who retained or consulted a lawyer in common;
        (B) was made by any of the clients to the lawyer; and
        (C) is relevant to a matter of common interest between the clients.